Exhibit 10.2

 

 

“Group B”

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made and entered
into this 27th day of May 2020, between INSTEEL INDUSTRIES INC. a North Carolina
corporation (the “Company”) and Mark A Carano (the “Executive”). Certain
capitalized terms used in this Agreement are defined in Section 6.

 

R E C I T A L S

 

The Company acknowledges that Executive is expected to make significant
contributions to the growth and success of the Company. The Company also
acknowledges that there exists the possibility of a Change in Control of the
Company. The Company recognizes that the possibility of a Change in Control may
contribute to uncertainty on the part of senior management and may result in the
departure or distraction of senior management from their operating
responsibilities.

 

Strong and competent management of the Company is essential to advancing the
best interests of the Company and its partners and its shareholders. In the
event of a threat or occurrence of a bid to acquire or change control of the
Company or to effect a business combination, it is particularly important that
the business of the Company be continued with a minimum of disruption. The
Company believes that the objective of securing and retaining strong management
will be achieved if the Company’s key management employees are given assurances
of employment security so that they will not be distracted by personal
uncertainties and risks created by such circumstances.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
the Company and Executive agree as follows:

 

1.           Effective Date. The Effective Date of this Agreement is May 27,
2020.

 

2.           Term of Agreement. The Term of this Agreement begins on the
Effective Date and ends on the day before the second anniversary of the
Effective Date. Notwithstanding the preceding sentence, the Term of this
Agreement shall be extended for an additional twelve month period, as of each
anniversary of the Effective Date, unless either party gives written notice, at
least ninety days prior to the applicable anniversary of the Effective Date,
that the Term of this Agreement will not be extended.

 

3.           Right to Receive Termination Benefits. Executive shall be entitled
to receive the Termination Benefits described in Section 4 if (i) a Change in
Control occurs during the Term of this Agreement and (ii) within two years after
the Control Change Date either (x) the Company terminates Executive’s employment
with the Company without Cause or (y) Executive resigns from the employment of
the Company and Executive has Good Reason to resign from the Company, and either
(x) or (y), as applicable, constitutes a Separation from Service with the
Company.

 

 

--------------------------------------------------------------------------------

 
 

 

No amounts will be payable under this Agreement unless Executive’s employment
with the Company terminates or is terminated as described in the foregoing
subsection.

 

4.           Termination Benefits. Upon a termination of Executive’s employment
in accordance with Section 3, Executive shall be entitled to receive the
following payments and benefits (“Termination Benefits”):

 

(a)     A lump sum payment of any accrued but unpaid salary from the Company
through the date Executive’s employment terminates.

 

(b)     A lump sum payment of any bonus that has been earned from the Company
but which remains unpaid as of Executive’s termination of employment.

 

(c)     A lump sum reimbursement for any expenses Executive incurred on behalf
of the Company prior to termination of employment to the extent that such
expenses are reimbursable under the Company’s standard reimbursement policies
but have not been reimbursed as of Executive’s termination of employment.

 

(d)     Continued payment of Executive’s base salary, for one year following
Executive’s termination, at the rate in effect on the date of Executive’s
termination of employment or, if greater, at the rate in effect on the Control
Change Date. Except as provided in Section 19, such payments shall be made in
accordance with the Company’s normal payroll practices beginning with the first
payroll payment date following the Executive’s termination of employment.

 

(e)     A lump sum payment equal to one times the average bonus paid to the
Executive for the three -year period prior to the Executive’s termination of
employment; provided, however, that if the Executive has not been employed for a
full three years at the time of his termination of employment, Executive shall
receive, in lieu of the foregoing amount, a lump sum payment equal to his annual
base salary at the rate in effect on the date of Executive’s termination of
employment or, if greater, at the rate in effect on the Control Change Date,
multiplied by the average bonus percentage for the immediately preceding three
years for the executive management group of the Company (not including the
Executive).

 

(f)     Reasonable outplacement services provided by the firm selected by
Executive, the cost of which will be paid by the Company; provided, however,
that the Company’s obligation under this subsection (f) will not exceed $15,000.

 

2

--------------------------------------------------------------------------------

 

 

(g)     Continued participation in the “employee welfare benefit plans” (as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended) in which Executive participates immediately prior to Executive’s
date of termination, on such terms as are then in effect, for one year following
the termination of Executive’s employment with the Company and payment by the
Company of the cost or premium for continued coverage in the Company health plan
for a period of one year following Executive’s termination of employment. In the
event that the continued coverage of Executive in any such employee welfare
benefit plan, including without limitation the Company health plan, is barred by
its terms, the Company shall pay Executive, for one year following Executive’s
termination of employment, the cash equivalent of the portion of the insurance
premium or other cost charged to the Company for Executive’s participation in
such employee welfare benefit plan(s), including the entire insurance premium or
other cost for coverage in the Company health plan, prior to Executive’s
termination of employment, plus an additional amount such that, after payment of
the income and employment tax liability on such payment, Executive retains an
amount equal to the portion of the insurance premium or other cost charged to
the Company for Executive’s participation in such employee welfare benefit
plans, including the entire insurance premium or other cost for coverage in the
Company health plan, prior to Executive’s termination of employment. Except as
provided in Section 19, such cash payments, in lieu of coverage, shall be made
in accordance with the Company’s normal payroll practices during such one-year
period beginning with the first payroll payment date following the Executive’s
termination of employment.

 

(h)     All stock options and any other stock-based awards outstanding
immediately prior to Executive’s termination of employment shall immediately
vest and become exercisable by Executive for the remainder of the term provided
for in the agreement evidencing the stock option or award in which such options
or other stock-based awards were granted.

 

(i)     Except as provided in Section 19, lump sum Termination Benefits shall be
payable within 45 days of Executive’s termination of employment in accordance
with Section 3 and the other Termination Benefits shall be payable as described
above. The payment of the Termination Benefits shall be reduced by amounts
required to be withheld for applicable income and employment taxes.

 

5.           Limitation on Parachute Payments. The Termination Benefits and
other payments, distributions and benefits provided by the Company for
Executive’s benefit pursuant to this Agreement and under other plans, programs,
and agreements may constitute Parachute Payments (as defined in Section 280G(b)
of the Internal Revenue Code of 1986 (the “Code”) that are subject to the
“golden parachute” rules of Code section 280G and the excise tax of Code section
4999. The Company and Executive intend to reduce any Parachute Payments (but not
any payment, distribution or other benefit that is not a Parachute Payment) if,
and only to the extent that, a reduction will allow Executive to receive a
greater Net After Tax Amount than he would receive absent a reduction. The
remaining provisions of this Section describe how that intent will be
effectuated.

 

(a)     The Company will first determine the amount of any Parachute Payments
that are payable to Executive. The Company will also determine the Net After Tax
Amount attributable to total Parachute Payments.

 

(b)     The Company will next determine the amount of Executive’s Capped
Parachute Payments. Thereafter, the Company will determine the Net After Tax
Amount attributable to Executive’s Capped Parachute Payments.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Executive shall receive the total Parachute Payments unless the Company
determines that the Capped Parachute Payments will yield Executive a higher Net
After Tax Amount, in which case Executive will receive the Capped Parachute
Payments. If Executive will receive the Capped Parachute Payments, the total
Parachute Payments will be adjusted by first reducing the amount payable under
any other plan, program, or agreement that, by its terms, requires a reduction
to prevent a “golden parachute” payment under Code section 280G; by next
reducing Executive’s benefit, if any, under this Agreement, to the extent it is
a Parachute Payment; and thereafter by reducing Parachute Payments payable under
other plans and agreements (with the reductions first coming from cash benefits
and then from noncash benefits). The Company will notify Executive if it
determines that the Parachute Payments must be reduced to the Capped Parachute
Payments and will send Executive a copy of its detailed calculations supporting
that determination. The Company will pay Executive the Termination Benefits or
the reduced Termination Benefits determined in this Section 5 as described in
Sections 4 and 19.

 

6.           Certain Definitions. As used in this Agreement, certain terms have
the definitions set forth below.

 

(a)     Acquiring Person means that a Person, considered alone or together with
all Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing at least twenty five percent (25%) of the
Company’s then outstanding securities entitled to vote generally in the election
of the Board.

 

(b)     Associate, with respect to any Person, is defined in Rule 12b-2 under
the Exchange Act; provided, however, that an Associate shall not include the
Company or a majority-owned affiliate of the Company.

 

(c)     Board means the Board of Directors of the Company.

 

(d)     Capped Parachute Payments means the largest amount of Parachute Payments
that may be paid without liability for any excise tax under Code section 4999.

 

(e)     Cause means (i) willful, deliberate and continued failure by Executive
(other than for reason of mental or physical illness) to perform his duties as
established by the Board, or fraud or dishonesty in connection with such duties,
in either case, if such conduct has a materially detrimental effect on the
business operations of the Company; (ii) a material breach by Executive of his
fiduciary duties of loyalty or care to the Company; (iii) conviction of any
crime (or upon entering a plea of guilty or nolo contendere to a charge of any
crime) constituting a felony; (iv) misappropriation of the Company’s funds or
property; or (v) willful, flagrant, deliberate and repeated infractions of
material published policies and regulations of the Company of which Executive
has actual knowledge.

 

4

--------------------------------------------------------------------------------

 

 

(f)     Change in Control means (i) a Person is or becomes an Acquiring Person;
(ii) holders of the securities of the Company entitled to vote thereon approve
any agreement with a Person (or, if such approval is not required by applicable
law and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of more than fifty percent (50%) of the Company’s and its
affiliates’ total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission; (iii) holders of the securities of the Company entitled to vote
thereon approve a transaction (or, if such approval is not required by
applicable law and is not solicited by the Company, the closing of such a
transaction) pursuant to which the Company will undergo a merger, consolidation,
or statutory share exchange with a company, regardless of whether the Company is
intended to be the surviving or resulting entity after the merger,
consolidation, or statutory share exchange, other than a transaction that
results in the voting securities of the Company carrying the right to vote in
elections of persons to the Board outstanding immediately prior to the closing
of the transaction continuing to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the Company’s voting securities carrying the right to
vote in elections of persons to the Board, or such securities of such surviving
entity, outstanding immediately after the closing of such transaction; (iv) the
Continuing Directors cease for any reason to constitute a majority of the Board;
(v) holders of the securities of the Company entitled to vote thereon approve a
plan of complete liquidation of the Company or an agreement for the sale or
liquidation by the Company or its affiliates of substantially all of the assets
of the Company and its affiliates (or, if such approval is not required by
applicable law and is not solicited by the Company, the commencement of actions
constituting such a plan or the closing of such an agreement); or (vi) the Board
adopts a resolution to the effect that, in its judgment, as a consequence of any
one or more transactions or events or series of transactions or events, a Change
in Control of the Company has effectively occurred.

 

(g)     Continuing Director means any member of the Board, while a member of the
Board and (i) who was a member of the Board on the Effective Date or (ii) whose
nomination for or election to the Board was recommended or approved by a
majority of the Continuing Directors.

 

(h)     Control Affiliate, with respect to any Person, means an affiliate as
defined in Rule 12b-2 under the Exchange Act.

 

(i)     Control Change Date means the date on which a Change in Control occurs.
If a Change in Control occurs on account of a series of transactions or events,
the “Control Change Date” is the date of the last of such transactions or events
in the series.

 

(j)     Exchange Act means the Securities Exchange Act of 1934, as amended.

 

(k)     Good Reason means Executive’s resignation from the employment of the
Company and its affiliates on account of one or more of the following events:

 

(i)     a material diminution by the Board of the duties, functions and
responsibilities of Executive as the Vice President and Chief Financial Officer
of the Company without his consent;

 

(ii)     the failure of the Company to permit Executive to exercise such
responsibilities as are consistent with Executive’s positions or are of a nature
as are usually associated with such offices of a corporation engaged in
substantially the same business as the Company;

 

5

--------------------------------------------------------------------------------

 

 

(iii)     the Company’s causing Executive to relocate his employment more than
fifty (50) miles from Mt. Airy, North Carolina, or his place of primary
residence as of the Effective Date of this Agreement, without the consent of
Executive;

 

(iv)     the failure of the Company to make a payment to Executive when due or,
if later, within 10 days after Executive has made demand for such payment;

 

(v)     the Company’s material reduction of Executive’s (A) annual base salary,
as in effect from time to time after the Effective Date; (B) bonus, such that
the aggregate threshold, target, or maximum bonus projected for Executive for a
fiscal year is lower than the aggregate threshold, target, or maximum bonus,
respectively, projected for Executive for the immediately preceding fiscal year;
or (C) employee welfare, fringe or pension benefits, other than reductions
determined to be necessary to comply with the Employee Retirement Income
Security Act of 1974, as amended, or to retain the tax-qualified or tax-favored
status of the benefit under the Code, which determination shall be made by the
Board in good faith;

 

(vi)     a breach of Section 10 of this Agreement;

 

(vii)     the Company or the Board directs Executive to engage in unlawful or
unethical conduct or conduct contrary to the Company’s good business practices.

 

(l)     Net After Tax Amount means the amount of any Parachute Payments or
Capped Parachute Payments, as applicable, net of taxes imposed under Code
sections 1, 3101(b) and 4999 and any state or local income taxes applicable as
in effect on the date of the payment under Section 5 of this Agreement. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Parachute Payments, as applicable,
in effect for the year for which the determination is made.

 

(m)     Person means any human being, firm, corporation, partnership, or other
entity. “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. The term “Person” does not include the Company, or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company or any Related Entity, and any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.

 

(n)     Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
section 1563(a), 414(b) or 414(c) of the Code.

 

6

--------------------------------------------------------------------------------

 

 

(o)     Separation from Service means the termination of the Executive’s
employment with the Company and all Related Entities; provided, however, that
the Executive will not be considered as having had a Separation from Service if
(i) the Executive continues to provide services to the Company or any Related
Entity as an employee at an annual rate that is at least equal to 20 percent of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is at least equal to 20
percent of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period), (ii) the
Executive continues to provide services to the Company or any Related Entity in
a capacity other than as an employee and such services are provided at an annual
rate that is 50 percent or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or, if employed
less than three years, such lesser period) and the annual remuneration for such
services is 50 percent or more of the annual remuneration earned during the
final three full calendar years of employment (or, if less, such lesser period)
or (iii) the Executive is on military leave, sick leave or other bona fide leave
of absence (such as temporary employment by the government) so long as the
period of such leave does not exceed six months, or if longer, so long as the
Executive’s right to reemployment with the Company or any Related Entity is
provided either by statute or by contract. If the period of leave exceeds six
months and the Executive’s right to reemployment is not provided either by
statute or by contract, the Separation from Service will be deemed to occur on
the first date immediately following such six-month period. For purposes of this
Section 6(o), the annual rate of providing services shall be determined based
upon the measurement used to determine the Executive’s base compensation. This
definition of Separation from Service is intended to comply with the definition
of “separation from service” as used in Section 409A(a)(2)(A)(i) of the Code and
shall be interpreted accordingly.

 

(p)     Specified Employee generally means an employee who is (i) an officer of
the Company or a Related Entity having annual compensation greater than $140,000
(with certain adjustments for inflation after 2006), (ii) a five-percent owner
of the Company or a Related Entity or (iii) a one-percent owner of the Company
or a Related Entity having annual compensation greater than $150,000. This
definition is intended to comply with the “specified employee” rules of Section
409A(a)(2)(B)(i) of the Code and shall be interpreted accordingly.

 

7.           Attorneys’ Fees. Executive shall be entitled to reimbursement by
the Company for any attorneys’ fees and any other reasonable expenses that
Executive incurs in enforcing or protecting his rights under this Agreement.
Subject to Section 19, such reimbursement shall be made within thirty days
following final resolution of the dispute or occurrence giving rise to such fees
and expenses, regardless of whether Executive is deemed the prevailing party in
the resolution of the dispute or occurrence.

 

8.           No Assignment. Except as required by applicable law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt to effect any such action shall be null,
void and of no effect.

 

7

--------------------------------------------------------------------------------

 

 

9.           Governing Law. This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of law provisions to the extent
that they would require the application of the laws of a State other than the
State of North Carolina.

 

10.         Successors. The Company shall require any successor to all or
substantially all of the Company’s respective business or assets (whether direct
or indirect, by purchase, merger, consolidation or otherwise), to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to resign from the employ of the Company
and to receive the Termination Benefits and other benefits under this Agreement
in the same amount and on the same terms as Executive would be entitled to
hereunder if he terminated his employment for Good Reason following a Change in
Control. References in this Agreement to the “Company” include the Company as
herein before defined and any successor to the Company’s business, assets or
both which assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

11.         Binding Agreement. This Agreement shall inure to the benefit of and
be enforceable by Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive dies while any amount remains payable to him hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there is none, to
Executive’s estate.

 

12.         No Employment Rights. Nothing in this Agreement confers on Executive
any right to continuance of employment by the Company or any Related Entity.
Nothing in this Agreement interferes with the right of the Company or a Related
Entity to terminate Executive’s employment at any time for any reason
whatsoever, with or without Cause, subject to the requirements of this
Agreement. Nothing in this Agreement restricts the right of Executive to
terminate his employment with the Company and Related Entities at any time for
any reason whatsoever, with or without Good Reason.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute one and the same instrument.

 

14.         Entire Agreement. This Agreement expresses the whole and entire
agreement between the parties with reference to the payment of the Termination
Benefits and supersedes and replaces any prior agreement, understanding or
arrangement (whether oral or written) by or between the Company and Executive
with respect to the payment of the Termination Benefits.

 

8

--------------------------------------------------------------------------------

 

 

15.         Notices. All notices, requests and other communications to any party
under this Agreement shall be in writing and shall be given to such party at its
address set forth below or such other address as such party may hereafter
specify for the purpose by notice to the other party:

 

If to Executive:

Mark A. Carano

 

 

   

If to the Company:

Insteel Industries Inc.

1373 Boggs Drive

Mt. Airy, North Carolina 27030

 

Each notice, request or other communication shall be effective if (i) given by
mail, seventy-two hours after such communication is deposited in the mails with
first class postage prepaid, address as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this Section 15.

 

16.     Modification of Agreement. No waiver or modification of this Agreement
shall be valid unless in writing and duly executed by the party to be charged
therewith. No evidence of any waiver or modification shall be offered or
received in evidence at any proceeding, arbitration or litigation between the
parties unless such waiver or modification is in writing, and duly executed. The
parties agree that this Section 16 may not be waived except as herein set forth.

 

17.     Recitals. The Recitals to this Agreement are incorporated herein and
shall constitute an integral part of this Agreement.

 

18.     Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. Notwithstanding the preceding, the Company and its
Related Entities shall not be liable to the Executive or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any amount under this Agreement
is subject to taxes, penalties or interest as a result of failing to comply with
Section 409A of the Code.

 

19.     Delay of Payment. Notwithstanding any other provision of this Agreement,
if the Executive is a Specified Employee, to the extent necessary to comply with
Section 409A of the Code, no payments or benefits (which are not otherwise
exempt) may be paid or provided hereunder before the date which is six months
after the Executive’s Separation from Service or, if earlier, his death. The
amounts which would have otherwise been required to be paid, and the benefits
which would have otherwise been provided, during such six months or, if earlier,
until Executive’s death, shall be paid to Executive in one lump sum cash payment
as soon as administratively practical after the date which is six months after
Executive’s Separation from Service or, if earlier, after the Executive’s death.
Any other payments scheduled to be made or benefits scheduled to be provided
after such period shall be made or provided at the times otherwise designated in
this Agreement disregarding the delay of payment for the payments and benefits
described in this Section 19.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

Mark A Carano

 

 

 

 

 

   

 

 

 

 

  INSTEEL INDUSTRIES INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name

 

 

 

 Title

 

 

10